AO 106 (Rev. 04/10) Application fora Search Warrant

 

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No. Ws \A ny 32 (2

Information related to the Dropbox account associated
with email a.a.customcornhole@gmail.com

ee ee ee

APPLICATION FOR A SEARCH WARRANT
I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

\ t d and gi locat
Pititor pig be oaenee d{o fie Brop pb eon count associated with email a.a.customcornhole@gmail.com stored at premises
owned, maintained, controlled or operated by Dropbox, Inc. as further described in Attachment A.

located in the Northern District of California , there is now concealed (identify the
person or describe the property to be seized):
Evidence of, instrumentalities used in committing, and fruits of the crimes of 18 U.S.C. Sections 2252A(a)(2)(A) and
2252A(a)(5)(B) as further described in Attachment B.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;

©) a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 2252A(a)(2)(A) Receipt/Distribution of Child Pornography

18 U.S.C. § 2252A(a)(5)(B) Possession of Child Pornography
The application is based on these facts:

wf Continued on the attached sheet.

1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

DLL

¢ . , .
Applicant 'S signature

 

Tyson J. Hanish, FBI Special Agent

Printed name and title

Sworn to before me and signed in my presence.
Date: 04/3? | | 4 Ratt

Judge's signature

City and state: Greensboro, North Carolina L. Patrick Auld, United States Magistrate Judge

Printed name.and title

Case 1:19-mj-003226-LPA Document 1 Filed 09/30/19 Panqe 1 of 28
ATTACHMENT A

Property to Be Searched
This warrant applies to records and other information related to the
Dropbox account associated with username and/or
a.a.customcornhole@gmail.com which are stored at any premises owned,
maintained, controlled, “or operated by Dropbox, Inc., a company

headquartered at 185 Berry Street, San Francisco, California 94107.

Case 1:19-mj-00326-|PA Document 1 Filed 09/30/19 Page ? of 28
ATTACHMENT B
Particular Things to be Seized
I Information to be Disclosed by Dropbox Inc.

To the extent that the information described in Attachment A is within
the possession, custody, or control of Dropbox Inc., including any information
that has been deleted but is still available to Dropbox Inc., or has been
preserved pursuant to a request made under 18 U.S.C. § 2703(f), Dropbox
Inc. is required to disclose the following information to the government for
each account listed in Attachment A:

a. All files stored and presently contained in, or on behalf of, the account;

b. All transactional information of all activity of the account , including
log files revealing the upload, access, and deletion of files, creation or
elimination of folder structure, logs reflecting information regarding
access to the account, and IP address logs (e.g. IP address, port, date,
time, and time zone);

c, All information of any and all activity for any hyperlinks or other
access shared by the amen, to include the file path of the contents,
the creation date of the hyperlink, the hyperlink expiration date, the
content made accessible via the hyperlink, all user settings established
for the hyperlink, information revealing identifiers (e.g. IP address) of |

the individuals who accessed the hyperlinks and time of access.

Case 1:19-mj-003226-LPA Document 1 Filed 09/30/19 Paage 3 of 28
d. All business records and subscriber information, in any form kept,
pertaining to the individual account, including subscribers’ registration
details, full names, addresses, billing addresses, shipping addresses,
date account was opened, length of service, the types of service utilized,
ESN (Electronic Serial Number) or other unique identifier for the
device(s) associated with the account, Social Security number, date of
birth, telephone numbers, purchase history, email and password
records, and other identifiers or records associated with the account;

e. All payment information, including dates and times of payments and
means and source of payment (including any credit or bank account
number.

f. Any and all communications between Dropbox, Inc. and the subscribers
of the account.

The Provider is hereby ordered to disclose the above information to

the government within FOURTEEN DAYS of service of this warrant.

Il. Information to be Seized by the Government

All information described shaw in Section I that constitutes fruits,
evidence, and instrumentalities of violations of 2252A(a)(5)(B) and (a)(2)(A)
by the user(s) of the account identified on Attachment A, in the form of the

following:

Case 1:19-mj-003226-LPA Document 1 Filed 09/30/19 Pane 4 of 28
a)

b)

d)

g)

records and information constituting child pornography, as defined in
18 U.S.C. 2256(8);

records and information constituting child erotica;

records and ‘of earnntton revealing access to and/or trafficking of child
pornography and identity of those participating, to include information
about specific transactions and instances of access.

records and information revealing the sexual exploitation of or sexual
interest in any minor;

records and information constituting or revealing the identity and age
of any minor victim;

transactional and location information pertaining to any items
authorized to be seized under this section (Section IT), including log
files revealing the upload, access, and deletion of files, creation or
elimination of folder structure, and information reflecting access;
records and information constituting or revealing participation in
groups or communication with others that provide or make accessible

child pornography; and

h) Records revealing or indicating who created and accessed the Dropbox

account identified in Attachment A, including records revealing
subscriber information, IP addresses, mobile devices used, and methods

of payment.

Case 1:19-mj-003226-|LPA Document 1 Filed 09/30/19 Pange 5 of 28
As used above, the terms “records” and “information” includes all forms
of creation or storage, including any form of computer or electronic storage
(such as hard disks or other media that can store data).

Notwithstanding 18 U.S.C. § 2252/2252A or any similar statute or code,
Dropbox, Inc. shall disclose the responsive data by sending it to the below
listed contact.

Special Agent Tyson J. Hanish
FBI Child Exploitation Taskforce
110 Pinedale Springs Way
Cary, NC 27519
Office: 919-380-4574

Email: tjhanish@fbi.gov

Case 1:19-mj-003226-|LPA Document 1 Filed 09/30/19 Pane 6 of 28
AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Special Agent Tyson J. Hanish of the Federal Bureau of Investigation
(FBI), a Division of the United States Department of Justice located in
Washington D.C., assigned to the FBI Charlotte Division, Raleigh Resident
Agency, make the following statement in support of a request for a search
warrant:

INTRODUCTION

1. I make this affidavit in support of an application for a warrant to
search material related to the Dropbox account associated with Dropbox
username a.a.customcornhole@gmail.com that is stored at premises owned,
maintained, controlled, or operated by Dropbox, Inc., a company
headquartered at 185 Berry Street, San Francisco, California 94107. This
affidavit is made in support of an application for a search warrant under 18
U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Dropbox, Ine. to
disclose to the government records and other information in its possession,
pertaining to the Dropbox account associated with
a.a.customcornhole@gmail.com (hereafter ‘SUBJECT ACCOUNT).

2s I am investigating Brian Robert ACKERMAN (hereafter
ACKERMAN) for distribution, receipt, and possession of child pornography

and I have probable cause to believe that contraband and evidence of a crime,

Case 1:19-mj-003226-|LPA Document 1 Filed 09/30/19 Panae 7 of 28
fruits of a crime, and instrumentalities of violations of Title 18, United States
Code, Sections 2252A(a)(2)(A) and 2252A(a)(5)(B) are located within the
SUBJECT ACCOUNT.

8. The statements in this affidavit are based in part on my personal
knowledge and observation, my training and experience, information provided
by other FBI personnel, and information provided by other law enforcement
agencies, including the Orange County Sheriffs Department. Since this
affidavit is being submitted for the limited purpose of securing a search
warrant, I have not included each and every fact known to me concerning this
investigation. I have set forth only the facts that I believe are necessary to
establish probable cause to believe that contraband and evidence, fruits, and
instrumentalities of violations of 18 US.C. §§ 2252A(a)(2)(A) and
2252A(a)(5)(B) are presently located within the SUBJECT ACCOUNT.

AFFIANT BACKGROUND

 

4. | have been employed as a Special Agent with the FBI since 2016.
I am currently assigned to Child Exploitation Task Force and I am responsible
for conducting investigations of potential violations of federal criminal laws.
During my career as an FBI Special Agent I have received training,
investigated numerous violations, seized evidence and arrested persons for
violations of federal criminal laws. I have observed and reviewed numerous

examples of child pornography (as defined in 18 U.S.C. § 2256) in all forms of

2

Case 1:19-mj-003226-|PA Document 1 Filed 09/30/19 Panae 8 of 28
media including computer media. I have received training in the area of child
pornography and child sexual exploitation as well as specialized instruction on
how to conduct investigations of child sexual exploitation and child
pornography crimes

5. In my capacity as a Special Agent of the FBI, your affiant is
authorized to investigate violations of laws and to execute warrants issued
under the authority of the United States.

STATUTORY AUTHORITY

 

6. As noted above, this investigation concerns violations of the
following statutes:

a. 18 U.S.C. § 2252A(a)(2)(A) prohibits a person from knowingly receiving
or distributing child pornography, as defined in 18 US.C. § 2256(8),
using any means and facility of interstate and foreign commerce, that
has been mailed, or that has been shipped and transported in and
affecting interstate and foreign commerce by any means, including by
computer. Attempts and conspiracies are also violations of this statute.
18 U.S.C. § 2252A(b)(1).

b. 18 U.S.C. § 2252A(a)(5)(B) prohibits a person from knowingly possessing
or knowingly accessing with intent to view any material that contains an’
image of child pornography, as defined in 18 U.S.C. § 2256(8), that has

been mailed, shipped or transported using any means or facility of

3

Case 1:19-mi-00326-LPA Document 1. Filed 09/30/19 Page 9 of 28
interstate or foreign commerce or in or affecting interstate or foreign
commerce by any means, including by computer, or that was produced
using materials that have been mailed or shipped or transported in or
affecting interstate or foreign commerce by any means, including by
computer. Attempts and conspiracies are also violations of this statute.
18 U.S.C. § 2252A(b)(2).
DROPBOX —

7. Dropbox Ince. is a file hosting and sharing service operated by
Dropbox Inc., which is headquartered in San Francisco, California and is an
electronic communication service, as defined in 18 U.S.C. § 2510(15), and/or a
remote computer service, as defined in 18 U.S.C. § 2711(2). Dropbox.com offers
to its users cloud storage, file synchronization, personal cloud, and client
software. Online storage mediums, such as Dropbox, make it possible for a user
to access saved files without the requirement of storing said files on their own
computer or other device. A Dropbox user can store digital files within a special
folder on the user’s computing device, and these files can be synchronized so
the same folder with all the same digital content is accessible on each of the
user’s other computing devices which have the Dropbox application installed
and synched with the user’s account. Files placed in these folders may be
accessed through the Dropbox website and through desktop and mobile device

applications.

A

Case 1:19-mj-00326-LPA Document 1 Filed 09/30/19 Pane 10 of 28
8. Dropbox users can share access to their digital files with others
by using the built in option to create URL hyperlinks to their Dropbox accounts
(‘links’) and sending said links through email or social media accounts.
Dropbox users can also allow others to upload and download digital files stored
within specific shared folders in the user’s account. Dropbox has desktop
applications as well as mobile applications for Android, and i05 devices.
Dropbox esllects information like the user’s name, email address, phone
numbers, payment info, and physical address. Dropbox also collects IP
addresses for the devices accessing the account, the type of browser, device
used, as well as identifiers associated with the user’s devices.

9, In some cases, Dropbox account users will communicate directly
with Dropbox about issues relating to the account, such as technical problems,
billing inquiries, or complaints from other users. Online storage providers
typically retain records about such communications, including records of
contacts between the user and the provider’s support services, as well records
of any actions taken by the provider or user as a result of the communications.

10. Dropbox’s Law Enforcement Handbook states “To identify an
account, Dropbox typically requires the email address associated with the
account. In some situations, Dropbox is able to identify a user by a sharing link

created by that user.”

5

Case 1:19-mj-00326-LPA Document 1 Filed 09/30/19 Pane 11 of 28
KIK MESSENGER

11. Kik Messenger, also known as “Kik,” is a popular free instant
messenger application (app) for mobile devices (i.e. smart cell phones, tablets,
iPods, etc.) from the Canadian company, Kik Interactive, which was founded
in 2009. Kik is available on several mobile device platforms including, 108,
Android, and Windows Phone operating systems. The Kik application can be
located through Google’s, “Play Store,” and Apples, “App Store.” The Kik
application utilizes the internet connection through the cellular data plan or
through Wi-Fi, to transmit and receive messages, photos, videos, sketches,
mobile webpages, and other content transmitted by through the Kik
application. Kik allows it’s users to register a user account without providing
a telephone number, and prevents users from being located on the service
through any information other than their chosen unique Kik username.

12. At the completion of the account registration, the user is allowed
to start communicating with other Kik users. Searching for specific Kik users
can only be performed using the Kik user's registered “username;” searches by
phone number or email address cannot be performed. Entering the unique Kik
username through the application’s search field yields potential matches in
which the user simply selects the Kik user to start communicating with that

specific user.

6

Case 1:19-mj-00326-LPA Document 1 Filed 09/30/19 Pane 12 of 28
INVESTIGATION

13. On October 28, 2018, a report was filed with the Orange County
Sheriff's Office (OCSO), incident report number 18-09755, in reference to
Obscene Material. The reporting person, an individual subsequently
determined to work as prostitute and to be a drug user, (the Woman) reported
that she initially met a person known to her as “Brian Ackerman” via an online
dating application. She met him in person in Efland, North Carolina on
October 16, 2018. The Woman received a business card from the individual
with his name, the business name of Tru Relief Roofing Express, an address of
302 E. Fort Macon St. Atlantic Beach, North Carolina 28512, an email address
of briana.trurelief@gmail.com, and a phone number of 919-724-8227. The
Woman reported that the individual told her that he lived in Durham, North
Carolina. The Woman reported that, on October 28, 2018, she was texting the
individual at 919-724-8227 and he asked her if she was into “taboo things.” The
individual then sent her pornographic images and videos that he claimed were
of children and appeared to depict children. The woman had no further contact
with the individual and promptly made a report with the sheriff's office. The
woman provided investigators with the business card that she received from
the individual and the phone she had used to communicate with the individual.
The woman had saved the individual in her phone under the contact name

“Money Brian Durham Roof.”

7

Case 1:19-mj-00326-LPA Document 1 Filed 09/30/19 Pane 123 of 28
14. Investigators observed text messages on the Woman’s phone

between her and 919-724-8227 labeled “Money Brian Durham Roof.” The

traditional text message conversation was as follows.

October 16, 2018

 

Woman:
Woman:
919 724-8227:

Woman:

Woman:
919 724-8227:
Woman:
919 724-8227:
Woman:
919 724-8227:
Woman:
Woman:
919 724-8227:
919 724-8227:
Woman:
Woman:
919 724-8227:
Woman:

919 724-8227:
Woman:

919 724-8227:
919 724-8227:
919 724-8227:

October 28, 2018

 

Woman:
919 724-8227:
Woman:
919 724-8227:
919 724-8227:

5108 west ten rd efland nc

Did u get the address

Yep I'm on my way

Ok babe im get in n wash my pussy even thou t already played
w myself ehen i woke up n my fibgers smell so good but its the
make up

Look like i got 2 black eyes

LOL OK, no need to wear any panties...

My power rangers shirt lmao @

Or if you just want to wear a dress...

Ok i can wear a dress

Easier access LOL

I can't give the dress ughhhh

Call when u close

I

Ok

How long do ur gos say

GPS

8 min

Ok cool I'm gonna start walking to u be by the school im in
pink tank to and black

Lol ok

What car u in

Infinity

[0:00 minute phone call]

Where am I meeting you at?

Hey how u doing

Working in Durham wyd

Cool nothing home chillin no roomates today
Ahbh wish I wasn't working .

Did u get your car yet?

8

Case 1:19-mj-00326-LPA Document 1 Filed 09/30/19 Pane 14 of 28
Woman:
Woman:
Woman:

919 724-8227:
919 724-8227:
919 724-8227:

Woman:

919 724-8227:

Woman:

919 724-8227:

Woman:

919 724-8227:
919 724-8227:

Woman:

919 724-8227:

Woman:

919 724-8227:
919 724-8227:

Woman:

919 724-8227:
919 724-8227:

Woman:

919 724-8227:
919 724-8227:
919 724-8227:
919 724-8227:
919 724-8227:

Woman:

919 724-8227:

Woman:

919 724-8227:

Woman:

919 724-8227:
919 724-8227:

Me too

Tomorrow 1 pick it up did paperwork yesterday

Do u get any free time today

Ahhh

No baby working till midnight maybe

If I get out earlier I may be driving to the beach tonight...
Oh sweet

Yeah... I may be doing something naughty...

Hope u don't sot can see u tomorrow

Lol I have to be at the beach first thing in the morning

Ok

Yeah

Just wondering I can't remember if I asked but are you into
any taboo things?

Yes like what

Ummm family play or stuff like that?

Ok cool

Do u like that?

Or younger or maybe even having sex with a dog... anything
taboo like that...

Yes but i don't know any one to partake inn it myself but t
watch videos

Oh really mmm all of it

I love incest and would love to see a girl fucked by a dog in
person —

Me too

And yes I watch videos as well

Mmmm

And I love really young videos

Do u have any vids like that baby?
[Attachment_fd7e05d3-9705-45c8-bdd4-ac21a16f3992.jpg:
Cropped image of a nude prepubescent female reclined so as
to lewdly display her genital area; there appears to be
ejaculate on the child's genitals]

No videos

Do u like that pic I sent u

Yes

Mmm so u like really young as well

Who ts it

Some girl I was talking to online

She's 11

9

Case 1:19-mj-00326-LPA Document 1 Filed 09/30/19 Pane 15 of 28
919 724-8227:

Woman:

919 724-8227:

Woman:

919 724-8227:

919 724-8227:

Woman:

919 724-8227:
919 724-8227:

Woman:

919 724-8227:
919 724-8227:

Woman:
Woman:

919 724-8227:

Woman:

919 724-8227:
919 724-8227:

Woman:

919 724-8227:

919 724-8227:
919 724-8227:

Woman:

919 724-8227:
919 724-8227:

Woman:
Woman:

919 724-8227:
919 724-8227:

Woman:

919 724-8227:
919 724-8227:

Woman:

919 724-8227:
919 724-8227:

I have younger as well

That thing don't look 11

Ok

Send them
[Attachment_c84f8ba1-57a9-4bce3-952a-5b056c836704. jpg:
Image of nude prepubescent blonde female child lying supine
on green and white striped towel; the focus of the photo is of
the child's genital and perianal area where there appears to
be ejaculate]

How about that

Hey ass been stretched out huh

Lol you noticed that too

Do u like that young

Yeah

Mmmm

I would have loved to be the one to stretch her ass out
Mmm

Send more

Lol naughty girl

Yes

Like that

Have u ever played with a dog

Yes
[Attachment_3d4f666d-41ec-464d-80ce-665685d476d2.mp4:
1 min 17 sec video of nude adult female having sex with a
dog]

Omg really

What did u do

It licked me when 1 was young

Mmmmm

Nothing else

Not till i was older

I did it once w one

Would u let a dog fuck u now?

Mmmm

No

Oh

Would u

Yeah

Good girl

Why did u only do it once

ne

Case 1:19-mj-00326-LPA Document 1 Filed 09/30/19 Pane 16 of 28
Woman:

919 724-8227:
919 724-8227:
919 724-8227:
919 724-8227:

919 724-8227:
919 724-8227:

919 724-8227:
919 724-8227:
919 724-8227:
919 724-8227:
919 724-8227:

Yes

Lol

Gotcha

I had sex with my sister and cousin
[Attachment_6790b5e7-83e4-4559-83ea-
85a90b3858d7.mp4: 43 sec video of nude adult male
attempting to penetrate a nude female toddler with his erect
penis; male abuser then performs oral sex on the toddler]
Nice

I started fucking my sis when she was 8 and my cousin
started fucking me when | was 11

And tbh if I had kids I would probably play with them

Do u like that last video

Still there

-Did I scare u away

[Attachment_56cb4fdc-c81e-4a3b-b011-7bal361b857d.mp4:
25 sec video of nude adult female having sex with a dog|

15. On October 31, 2018, an FBI Online Covert Employee (OCE), who

is a member of the FBI Child Exploitation Task Force in Salt Lake City, Utah,
was connected to the Internet in an online undercover capacity. The OCE had
posted numerous online bulletin messages on specific social media forums,
which, based on the OCE's experience and information gathered from other
sources, are websites frequented by individuals who have a sexual interest in
children and incest. The bulletin messages were intended to attract individuals
with a sexual interest in children. The OCE would respond to certain messages
or post messages on these public forums and provide the OCE's Kik Messenger

screenname.

16. On October 31, 2018, the OCE was contacted by Kik Messenger

11

Case 1:19-mj-00326-LPA Document 1 Filed 09/30/19 Pane 17 of 28
user "brianecu32" with the display name “B A”. The chat conversation that

unfolded thereafter follows:

brianecu32:
OCE

brianecu32:
OCE:
brianecu32:
OCE:
brianecu32:
OCE:
brianecu32:

OCE:
brianecu32:
OCE:

brianecu32:

OCE:
brianecu32:
OCE:
brianecu32:
OCE:
brianecu32:
OCE:
brianecu32:

OCE:
brianecu32:
OGE:
brianecu32:
OCE:

brianecu32:
OCE:

hey do you have sex with any family

hey brian...i don't really know you yet let's just say it's a
fantasy of mine

sorry gotcha

t have a 9 yr old dau. we are very close

i have had sex with my sister and cousin in the past
uw?

MMMM very nice

sister? hot how old were you

yes she is I started fucking her when she was 8, i
was 11

oh fuck. that ts fantastic

lol

how long did you two fuck?

My cousin caught us a few months late and he joined
in into our 20's

eyes wide you arealucky man are you bi

yes thanks to my cousin

lol right?!

he fucked me and we both suck eachother dick

how old was your cousin

12

and you both fucked your sister? how'd he catch you?

now i can't wait to have kids and a girl like u so we
can play with them lol yes well he was staying over
and me and sis were playing in my room when he
walked in...we might of wanted get caught is he was
riding me facing towards the door when he walked
in *she was

lol im gonna jack it, thinking about his tonight oh wow
are ua male?

you can't explain that one away yes 89 yr old

ahhh are youasingle dad the name threw me off
yes, divorced

does your daughter live with you only

oh, yeah i try and not be identifiable on here no, i only

12

Case 1:19-mj-00326-LPA Document 1 Filed 09/30/19 Pane 18 of 28
brianecu32:
OCE:

brianecu32:
OCE:
brianecu32:
OCE:
brianecu32:
OCE:

brianecu32:

OCE:

brianecu32:
OCE:

brianecu32:
OCE:

brianecu32:
brianecu32:

brianecu32:

OCE:

brianecu32:
OCE:
brianecu32:
OCE:
brianecu32:
OCE:

brianecu32:
OCE:

brianecu32:
OCE:

have her on weekends and one night a week
understandable, so you haven't tried to lay with her
at all

we have been active for years, she and i started our journey
when she was 6 she loves it

really

nothing to crazy at first. we went slow

have you fucked her yet That's so hot
yes, we fuck she has great hands

how does she know to keep ita secret mmmmmm
she knows hot much trouble sh wouldd get in. When the
news comes on about a dad getting arrested, i save it so we
can watch it together

mmmmmmm

we almost share mind like that. i'd do anything for her.
and her for her daddy.

very nice do u fuck both holes

it have her tonight, trick or treating, then later the real
treat

mmmm can i see her

no, just her pussy. she plays with my asshole. she knows
how much t love that

Nice...

[An image of an adult male inserting his erect penis
into the mouth of prepubescent female.]

This is what I want
I don't trade pics of her. i have shared her with guys t trust.
but intil i meet the guy iam careful. oh fuck, that is a good
one you get it

omg you have

where are you?

NC u?

Utah

Damn_ I would love to share her

Yes, she loves, loves loves it when 1 find a guy to come over
and spoil her

mmmmmm

we've done it twice, and both times, i made sure the visitor
treated her like a queen

i would so love that ohi would

she loves american girl dolls, clothing and accessories if

13

Case 1:19-mj-00326-LPA Document 1 Filed 09/30/19 Pane 19 of 28
brianecu32:

OCE:

brianecu32:

OCE:

brianecu32:

OCE:

brianecu32:

OCE:

brianecu32:

OCE:

brianecu32:

OCE:

brianecu32:

OCE:

brianecu32:

OCE:

brianecu32:

OCE:

brianecu32:

OCE:

brianecu32:

OCE:

brianecu32:

we ever meet you could win her hear with that

ahhh

she is so giving too. sounds like we could take care of each
other and my girl what a night that would be

mmmm I actually don't fuck guys though... i love
getting fucked though

she likes to go slow, one at a time and give you all her
attention

does she like you fucking other guys

perfect, t don't mind getting fucked, but 1 prefer giving

cool my cousin always fucked me i never could fit in
him

she thinks it's hot. she has seen me with one of the guys
that we met, and saw how hit it made me

mmmmm Very nice
are you big?

do you cumin her aswell about 8"

that is big it's be great to get my hands on that. and watch

my girl stroke you hard and lick you up and down
mmmmm yea is she still very tight how big are you
yes, t'm 6" so you would have to be slow and careful if you
are thick

iso wishicould see her not too thick

sorry brother, no pics till i meet you in person 1 cherish her
understand

are you active with anyone now?

Yes my wife lol she has noclue andi do have a few
other girls i play with

lol Yeah, that what i meant hahahaha Nice, how old?
yeah...one of them i'm fucking she is well...paralyzed
from the chest down but still has feeling in her pussy
and ass...and when i fuck her i always talk about
taking advantage of her 11 year old daughter...and
she likes hearing it

that is so fucking hot she likes hearing that? OMG that
would make me explode in two seconds

exactly...i told her i was going to keep the door
cracked so if she was to watch she could...i also told
her she is a warm spot to put my cock bit i really
wanted her daughter instead

14

Case 1:19-mj-00326-LPA Document 1 Filed 09/30/19 Pane 20 of 28
OCE:

brianecu32:

OCE:

brianecu32:

OCE:

brianecu32:

OCE:

brianecu32:

OCE:

brianecu32:

OCE:

brianecu32:

OCE:

brianecu32:

OCE:

brianecu32:

OCE:

brianecu32:

OCE:

brianecu32:

OCE:

brianecu32:

OCE:

brianecu32:

OCE:

brianecu32:

OCE:

brianecu32:

OCE:

lol you just might relive getting caught like before. That is
hot. I bet you could fuck the daughter in front of the mom

i would if she came in not like she can move fast
lol damn that's bad

No doubt she cant stp you

right

don't worry this is the place to say whatever do you have
any videos

no not yet

do you. ever travel? could you get out to Utah?

I gtg to an appointment i will be back on soon lol i
travel all the time ido storm restoration

ok, perfect maybe get you out here or close

what city are you in

close to SLC

well if u have a hail storm there...i can stay there for
a few months lol...be back in a bit

ha i'll see what t can do ok

I'm back for a little while..sure do wish you guys
were closer, i would love to be inside her right now
while sucking your cock...hello

hey there

hey how was last night

it was great. trick n treating then home for "desert"

What did u all do

she gave mea hand job i came all over her

nice

you like hearing that?

That's it?

Yes, that's what we did last night. her hands are
fantastic. you should try

lol i would rather her suck me or me ducking
her...fucking...i never came from a handjob only
both are great, she and i enjoy all experiences...really? wow.
you would love that tight pussy then

of course do you have any other CP that's not her
Not right now, i'm careful. I get it and delete it quick when
i get a pic or something t'll send it your way if you want
yes i would love it

cool will do do you have anything on hand?

15

Case 1:19-mj-00326-LPA Document 1 Filed 09/30/19 Pane ?1 of 28
brianecu32:

brianecu32:

brianecu32:

brianecu32:

brianecu32:

brianecu32:

brianecu32:
OCE:

brianecu32:

[Image of an erect penis and a nude pubescent
female with ejaculate on her face.]

[Image of two pubescent females with ejaculate on
their faces.]

[Image of a prepubescent female with her panties
pulled down thereby exposing her vagina.]

[Image of an adult female in a bra and panty set. The
adult female is in the process of taking the bra off.]
[Image of a nude prepubescent female exposing her
breasts. |]

[Image of an adult male vaginally penetrating a
prepubescent female with his erect penis.]

There is a few

Shit brother, you have the goods. Thanks 1 will def return
the favor

thanks

17. The FBI sent a subpoena to KIK for subscriber data for this

account. The Kik subscriber data revealed the following:

a. FIRST NAME: B

b. LAST NAME: A

c, EMAIL: a.a.customcornhole@gmail.com (confirmed)

d. USERNAME: brianecu32

e. REGISTRATION DEVICE: iphone

18. The

FBI researched the email address of —

“a a.customcornhole@gmail.com” and determined it was connected to a

Facebook page at https://www.facebook.com/AAcornhole. The Facebook profile

had a post from 2015 listing the contact number for the business as 919-724-

8227 and the website as www.AACustomCornhole.com. Open source research

16

Case 1:19-mj-00326-LPA Document 1 Filed 09/30/19 Pane 22 of 28
of the website revealed that it is no longer valid, but has previously been linked
to reviews by customers who reference “Brian” anda business address of 3612
Portico Ln, Durham, North Carolina 27703.

19. According to Durham County real estate, property tax
information, and recorded deeds, the owner of record of 3612 Portico Ln,
Durham, North Carolina 27703 is Angela Whitt. The property was bought on
July 21, 2018 according to the deed recorded in Durham County.

20. According to North Carolina Division of Motor Vehicles (DMV)
databases, Brian Robert ACKERMAN, DOB: 06/08/1981, NC driver oo,
number 25332529, home address 3612 Portico Ln, Durham, North Carolina
was issued his most recent North Carolina license on May 26, 2011. The driver
license photo of Brian Robert ACKERMAN, was the same individual pictured
in the profile picture associated with the Kik Messenger user brianecu32.

21. Open source information further revealed that Brian ACKERMAN
attended Eastern Carolina University and had a home based business
producing customized cornhole boards, vehicle graphic wraps, and signs.

22. Angela Whitt Ackerman, home address 3612 Portico Ln, Durham
North Carolina, was issued her most ‘recent North Carolina license on
February 5, 20138.

23. On January 24, 2019, the FBI Child Exploitation Task Force

assisted the Durham Police Department with the execution of search warrant

17

Case 1:19-mj-00326-LPA Document 1 Filed 09/30/19 Pane 223 of 28
at 3612 Portico Lane Durham, North Carolina 27703. Investigators spoke with
ACKERMAN’s wife. She explained that ACKERMAN owned a business called
“Southern Storm Restoration” and that he stayed at 121 Jenny Lane Havelock,
North Carolina 28532 during the week for work. She believed that he was
currently using an iPhone 8 mobile phone.

24. On January 25, 2019, investigators with the Durham Police
Department and FBI Child Exploitation Task Force executed a search warrant
at ACKERMAN’s Havelock, North Carolina residence. Investigators seized
multiple electronic devices, including ACKERMAN’s black iPhone 8.

25. .Prior to and during the execution of the warrant, I interviewed
ACKERMAN in the garage. Among other statements, ACKERMAN confirmed
his phone number as (919) 724-8227 and his email as
a.a.customcornhole@gmail.com. ACKERMAN denied having a cloud storage
account such as Dropbox. Initially, ACKERMAN claimed that he never
downloaded or distributed child pornography. When asked, he declined to
consent to a search of his iPhone 8. Investigators informed ACKERMAN that
they had a warrant to search his residence, vehicles, and person. SA Hanish
showed ACKERMAN a picture of the Orange County woman referred to above.
ACKERMAN denied ever meeting her. SA Hanish then summarized the text
messages recovered from the woman’s phone. ACKERMAN admitted that he

arranged a sexual rendezvous with the woman but claimed, once he met her,

18

Case 1:19-mj-00326-LPA Document 1 Filed 09/30/19 Pane 24 of 28
that he declined to engage in any sex acts. ACKERMAN acknowledged that he
sent the woman child pornography and confessed to possessing child
pornography. He stated that he has never sexually abused a minor and that
any chats indicating the contrary were simply fantasy. ACKERMAN identified
his Kik Messenger username as brianecu32. He refused to provide the
~ password to his iPhone 8.

26. ACKERMAN was arrested pursuant to an arrest warrant
previously obtained by the Durham Police Department.

27. A forensic review of ACKERMAN’s iPhone8 revealed that device’s
name is Brian’s Phone and the phone number is 919-724-8227. The phone
contained a Dropbox Application dsdeleac associated with email address
a.a.customcornhole@gmail.com. At the conclusion of parsing the Dropbox
Application database, a file structure with folders and thumbnail images of
pictures and videos was identified. The database included thumbnail images
depicting pre-pubescent children engaging in sexual activity and lewdly

displaying their genitalia. One image observed in the data is as follows:

A cropped image file from the Jan_Feb known victim series depicting a
nude adult male abuser and a six year old female victim. The image
depicts the six year old female victim laying on a bed with Pokémon

sheets, her dress is pulled up exposing her nude torso and her legs are

19

Case 1:19-mj-00326-LPA Document 1 Filed 09/30/19 Pane 25 of 28
spread lewdly displaying her genitalia. The nude adult male abuser is in
front of the child with his erect penis. There is ejaculate on the six year

old female victim’s genitals.

I am presently aware of sixteen (16) thumbnail images of child pornography
videos and twenty-seven (27) thumbnail images of child pornography pictures
located on the iPhone 8. Based on my training and experience and
conversations with those skilled in the forensic analysis of phones, I know that
the existence of thumbnail images in a Dropbox database indicates that the

full-sized content is/was stored within the Dropbox account’s infrastructure.

28. Forensic analysis of the Iphone8 also revealed location data that
indicates that the user of the phone, ACKERMAN, was in Durham County,
_ North Carolina on October 28, 2018 and the Eastern District of North Carolina
on October 31, 2018.

29. The last several text messages sent by 919 724-8227 from the
above-described traditional text chat with the Orange County Woman were

also observed on ACKERMAN’s iPhone 8.

INFORMATION REGARDING INFORMATION TO BE SEIZED
30. I anticipate executing this warrant under the Electronic
Communications Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A)

and 2703(c)(1)(A), by using the warrant to require Dropbox Inc., to disclose to

20

Case 1:19-mj-00326-LPA Document 1 Filed 09/30/19 Pane 26 of 28
the government copies of the records and other information (including the
content of communications) particularly described in Section I of Attachment
A. Upon receipt of the information described in Section I of Attachment A,
government-authorized persons will review that information to locate the
items described in Section IT of Attachment A.

31. Because the warrant will be served on Dropbox Inc., who will then
compile the requested records at a time convenient to Dropbox Inc., reasonable
cause exists to support execution of the requested warrant at any time day or
night.

CONCLUSION

32. Based on the forgoing, I request that the Court issue the proposed
search warrant. This Court has jurisdiction to issue the requested warrant
because it is “a court of competent jurisdiction” as defined by 18 U.S.C. § 2711,
18 U.S.C. §§ 2703(a), (b)(1)(A) & (c)(1)(A). Specifically, the Court is “a district
court of the United States ... that — has jurisdiction over the offense being
investigated.” 18 U.S.C. § 2711(8)(A)(@i). Pursuant to 18 U.S.C. § 2703(g), the
presence of a law enforcement officer is not required for the service or execution

of this warrant.

21

Case 1:19-mj-00326-LPA Document 1 Filed 09/30/19 Pane ?7 of 28
THO

Z v

Tyson J. Hanish

Special Agent

Federal Bureau of Investigation

Sworn and subscribed before me this 30th day of September, 2019.

Lod — ws
L. Patrick Auld

United States Magistrate Judge
Middle District of North Carolina

22

Case 1:19-mj-00326-LPA Document 1 Filed 09/30/19 Pane 28 of 28
